Case 8:18-cv-02062-SDM-AAS Document 21 Filed 01/28/19 Page 1 of 1 PageID 75




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



   ANTOINETTE NICHOLS,

         Plaintiff,

   v.                                                 CASE NO. 8:18-cv-2062-T-23AAS

   HARVARD COLLECTION,

         Defendant.
   ____________________________________/


                                          ORDER

         The mediator announces (Doc. 20) a settlement of this action. Under Local

   Rule 3.08(b), this action is DISMISSED subject to the right of any party within sixty

   days (1) to submit a stipulated form of final order or judgment or (2) to re-open the

   action upon a showing of good cause. The clerk is directed to close the case.

         ORDERED in Tampa, Florida, on January 28, 2019.
